UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
                                                           :
                                                           :
 RAUL BAEZ                                                 :  ORDER TO SHOW CAUSE
                            Petitioner,                    :
                                                           :  21-CV-4760 (LDH)
                        - against -                        :
                                                           :
 H. TELLEZ, Warden MDC Brooklyn                            :
                                                           :
                             Respondent.                   :
                                                           :
----------------------------------------------------------- X


    Upon the petition for issuance of a writ of habeas corpus pursuant to 28 U.S.C. 2241, dated
August 20, 2021, a copy of which is attached, it is ORDERED that:

     (1) Petitioner is granted leave to proceed in forma pauperis;

     (2) The United States Attorney for the Eastern District of New York, as attorney for
         respondent, shall show cause before this Court why a writ of habeas corpus should not
         be issued by the filing of a return to the petition;

     (3) Within sixty (60) days of receipt of this Order, the respondent shall serve a copy of its
         return upon the petitioner herein and shall file the original thereof, with proof of such
         service, with Clerk of this Court;

     (4) Service of a copy of this Order shall be made by the Clerk of this Court by forwarding
         a copy hereof, together with a copy of the petition, to the United States Attorney for the
         Eastern District of New York, and by mailing a copy of this Order to the petitioner;

     (5) Petitioner, within thirty (30) days of receipt of a copy of the return, shall file a reply, if
         any, with the Clerk of the Court and serve a copy on the respondent;

     (6) All communications with the Court must be served on the opposing party.


                                                       SO ORDERED:

                                                       /s/ LDH
                                                       LASHANN DEARCY HALL
                                                       United States District Judge
Dated: Brooklyn, New York
       August 31, 2021
